Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the day of March, 2010, by and among PROVECTUS PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), and the stockholders set forth on the signature pages affixed hereto (each a “Stockholder” and collectively the “Stockholders”). Recitals A.As of March 9, 2010, the Company and the Stockholders entered into that certain Securities Purchase Agreement (the “Securities Purchase Agreement”) providing for the issuance and sale of 10,000,000 units (the “Units”), each Unit consisting of one share of 8% convertible preferred stock (the “Preferred Stock”), par value $.001 per share, of the Company, and a warrant (the “Warrants”) to purchase one-half of one share of common stock, par value $.001 per share (the “Common Stock”) as indicated therein. B.In connection with the sale of the Units, Maxim Group LLC (the “Placement Agent”) served as the placement agent and in connection therewith is entitled to payment by the Company of shares of Common Stock equal to 10% of the shares of Preferred Stock sold pursuant to the Securities Purchase Agreement. C.In connection with the Securities Purchase Agreement the Company desires to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, and applicable state securities laws. Now, therefore, in consideration of the foregoing and the mutual promises contained herein, the Company and Stockholders agree as follows: Agreement 1.Definitions.For purposes of this Agreement, capitalized terms used herein but not otherwise defined shall have the meaning given to them in the Securities Purchase Agreement, and the following terms shall have the meanings given them: 1.1.“Affiliate” means, with respect to any Person, any other Person which directly or indirectly through one or more intermediaries Controls, is controlled by, or is under common control with, such Person. 1.2.“Charter” the Company’s Restated Articles of Incorporation, as amended by the Certificate of Amendment to Restated Articles of Incorporation, as may be amended from time to time. 1.3.“Common Stock” means the common stock, par value $.001 per share, of the Company, or shares or other equity interests of the Company issued in exchange for or otherwise in connection with any conversion of the Preferred Stock or exercise of the Warrants. 1.4.“Control” (including the terms “controlling”, “controlled by” or “under common control with”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. 1 1.5.“Damages” means any loss, damage, or liability to which a party hereto may become subject under the 1933 Act, the 1934 Act, or other federal or state law, insofar as such loss, damage, or liability (or any action in respect thereof) arises out of or is based upon (a) any untrue statement or alleged untrue statement of a material fact contained in any registration statement of the Company, including any preliminary prospectus or final prospectus contained therein or any amendments or supplements thereto; (b) an omission or alleged omission to state therein a material fact required to be stated therein, or necessary to make the statements therein not misleading; or (c) any violation or alleged violation by the indemnifying party (or any of its agents or Affiliates) of the 1933 Act, the 1934 Act, any state securities law, or any rule or regulation promulgated under the 1933 Act, the 1934 Act, or any state securities law. 1.6.“Excluded Registration” means (a) a registration relating to the sale of securities to employees of the Company or a subsidiary pursuant to a stock option, stock purchase, or similar plan on a Registration Statement on Form S-8; or (b) a registration relating to a Rule 145 transaction. 1.7.“Form S-1” means such form under the 1933 Act as in effect on the date hereof or any successor registration form under the 1933 Act subsequently adopted by the SEC. 1.8.“Form S-3” means such form under the 1933 Act as in effect on the date hereof or any registration form under the 1933 Act subsequently adopted by the SEC that permits incorporation of substantial information by reference to other documents filed by the Company with the SEC. 1.9.“GAAP” means generally accepted accounting principles in the United
